Mr. Ch. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt concurred.
The appellant treated this cause, in his argument, as an action of forcible entry and unlawful detainer, over which form of action the District Court has no jurisdiction.
On examination of the complaint, it will be found sufficiently broad to sustain a possessory ' action, or action of ejectment.
The allegations of the complaint are, that the plaintiff was *294in possession, and lawfully entitled to the possession, at the time he was evicted by the defendant. Under the former decisions of this Court, possession is sufficient on which to maintain ejectment against a mere naked trespasser, and the plaintiff’s complaint must be treated as a declaration in ejectment. As such, all the proceedings of the Court below were regular. It is to be hoped, however, that more regard will be paid to the forms of pleading in future, so that parties may be able, in all cases, to ascertain the form of action chosen and the relief sought.
Judgment affirmed with costs.